Citation Nr: 0126329	
Decision Date: 11/14/01    Archive Date: 11/20/01

DOCKET NO.  01-06 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for infectious 
hepatitis.  

2. Entitlement to service connection for hepatitis C


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The veteran served on active duty from June 1972 to June 
1975.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a November 1999 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. § 5100 et seq. (West Supp. 2001)).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The implementing regulations were adopted on 
August 29, 2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The RO in a letter dated in March 2001 
notified the veteran of the VCAA. 

The veteran is claiming service connection for infectious 
hepatitis and hepatitis C.  It is his primary contention that 
these diseases were caused by exposure to contaminated water 
while serving in the Republic of Korea.  A review of the 
service medical records shows that on examination for entry 
upon active duty, no pertinent abnormality was noted.  In May 
1974, he was hospitalized with a chief complaint of jaundice.  
It was reported for clinical purposes that the veteran had a 
history of having had infectious hepatitis 3 years earlier, 
May 1971 which is prior to his entry into active duty.  The 
diagnoses included were viral hepatitis and a history of drug 
abuse within the last eight months.  A history of hepatitis C 
was recorded in VA outpatient records beginning in the late 
1990s.  The Board is of the opinion that all preservice and 
post service records should be obtained. 

Accordingly, the case is remanded for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 are fully complied 
with and satisfied.  See, 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) and the implementing 
regulations published at 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  

2.  The RO is requested to furnish the 
veteran with the appropriate release of 
information forms in order to obtain 
copies of all VA and private medical 
records pertaining to treatment he 
received for the infectious hepatitis 
prior to service and for treatment for 
the infectious hepatitis and hepatitis C 
from June 1975 to the present.  The RO is 
requested to obtain all records not on 
file.  The RO is requested to ensure that 
all VA records prior to June 1998 and 
subsequent to May 2001 are on file.


3.  The RO should arrange for VA 
examination by a specialist in liver 
disease to ascertain the nature, 
severity, and etiology of reported 
infectious hepatitis and the hepatitis C.  
All tests deemed necessary should be 
conducted.  The claims folder and a copy 
of this Remand are to be made available 
to the examiner for review in connection 
with this examination.  

It is requested that the examiner obtain 
a preservice, inservice, and postservice 
history concerning the veteran's 
exposures to elements that potentially 
may be related to the development of the 
infectious hepatitis and hepatitis C.  
Following the examination and a review of 
the claims folder it is requested that 
the examiner render opinions as to the 
following:

(a)  Are the reported preservice 
infectious hepatitis and the inservice 
infectious hepatitis separate disease 
entities?

(b)  If no, whether it is as likely as 
not that the preservice infectious 
hepatitis underwent a chronic increase in 
severity beyond normal progression during 
service?

(c)  If the answer to (a) is yes, the 
examiner is requested to render an 
opinion in degrees of probabilities as to 
the likely cause of the inservice 
infectious hepatitis.

(d)  Whether it is as likely as not that 
the hepatitis C is related to active 
duty?  If yes, the examiner is requested 
to render an opinion in degrees of 
probabilities as to the likely cause of 
the hepatitis C.

(e)  If the answer to (d) is no, whether 
it is as likely as not that the inservice 
infectious hepatitis caused or aggravates 
the hepatitis C?  See Allen v. Brown, 7 
Vet. App. 439, 448 (1995).

The specialist should provide complete 
rationale for all conclusions reached.

4.  Therafter, the RO should then 
re-adjudicate the issues on appeal.  If 
the benefits sought on appeal remain 
denied, the veteran, and his 
representative, should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include all applicable 
law and regulations.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to this Board for 
further appellate consideration.  The appellant need take no 
action until he is notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 



